Citation Nr: 1750438	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-17 267	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than July 16, 2007 for the grant of service connection for coronary artery disease, status-post stent.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the November 2010 rating decision, in pertinent part, the RO granted service connection for coronary artery disease, status-post stent; an effective date of February 20, 2008 was assigned.  In the April 2012 rating decision, the RO granted an earlier effective date of July 16, 2007 for the grant of entitlement to service connection for coronary artery disease, status-post stent.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1969 to March 1973.

2.  On July 18, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his claim for an effective date prior to July 16, 2007, for the grant of service connection for coronary artery disease, status-post stent.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an effective date prior to July 16, 2007 for the grant of service connection for coronary artery disease, status-post stent, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a statement received on July 18, 2017, has withdrawn the appeal of the claim of entitlement to an effective date prior to July 16, 2007 for the grant of service connection for coronary artery disease, status-post stent.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and this claim is dismissed.


ORDER

The appeal of the claim of entitlement to an effective date prior to July 16, 2007 for the grant of service connection for coronary artery disease, status-post stent, is dismissed.






		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


